Citation Nr: 0932254	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active duty service from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran participated in combat.  

2.  The Veteran has PTSD as a result of his service.  


CONCLUSION OF LAW

PTSD was incurred by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has PTSD due to his service.  
During his hearing, held in April 2009, he testified that 
during his service in Vietnam, he was a radio operator, and 
he was attached to infantry units, where he performed duties 
with artillery forward observers.  He testified that he 
participated in combat, to include fighting in ambushes, 
being shelled at a small artillery base, and having his base 
overrun, during which the unit to which he was attached, took 
about 50 percent casualties.  He has submitted a number of 
photographs which he asserts show him or fellow Marines in 
the field, on operations in Vietnam, and show artillery bases 
where he served in Vietnam.  He has submitted copies of 
letters which he asserts he wrote in service in Vietnam, and 
which indicate that his mail was to be forwarded to him at an 
infantry regiment.  He has also submitted several articles, 
which inter alia indicate that Operation Scotland II took 
place between April 1968 and February 1969 at Khe Sanh, and 
that the operations listed in the Veteran's personnel file 
involved several Marine infantry regiments.  Another article 
indicates that Operation Scotland II involved units that 
included the 1st and 4th Marine Regiments, that it occurred 
around Khe Sanh, and that United States losses for this 
operation were 435 killed in action, and 2,396 wounded in 
action, with 3,304 enemy killed in action.  

In a PTSD questionnaire, received in April 2007, the Veteran 
reported having his base overrun, at which time the unit to 
which he was attached took about 50 percent casualties; 
seeing two friends killed in action; fighting in numerous 
ambushes; and shooting an enemy soldier with his .45 caliber 
pistol.  

The Board notes that neither the Veteran's testimony, nor his 
April 2007 questionnaire, shows that the Veteran has provided 
details, such as dates, locations, names, or units, which 
warrant an attempt at verification.  See VBA's Adjudication 
Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
IV.ii.1.D.15.a, and 14.d.; RO memorandum, dated in June 2007.

In November 2006, the Veteran filed his claim for service 
connection.  In July 2007, the RO denied the claim.  The 
Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's service records include his discharge (DD Form 
214) and personnel file, which show the following: prior to 
service in Vietnam, the Veteran received training in 
electronics and radio operation; he served in Vietnam between 
October 1968 and October 1969; while in Vietnam, he served 
with H Battery, 3rd Battalion, 13th Regiment, 3rd Marine 
Division (Reinforced), FMF (Fleet Marine Force); his "combat 
history" notes that he "participated in" "Operations 
against the Communist Insurgent (Viet Cong) Forces in the 
Republic of Vietnam"; his operations are specifically listed 
as: Operation Scotland II, Operation Purple Marten, Operation 
Herkimer Mountain, Operation Arlington Canyon, and Operation 
Georgia Tar; his primary duty while in Vietnam was field 
radio operator; his military occupation specialty was field 
radio operator; he received the Vietnamese Service Medal with 
one star, Vietnamese Cross of Gallantry with palm, and the 
Vietnamese Campaign Medal with device.  

The Veteran's service treatment reports do not show any 
relevant treatment.  

The Board finds that the evidence is sufficient to show that 
the Veteran participated in combat.  He is not shown to have 
received decorations or awards that conclusively show 
participation in combat.  However, he is shown to have 
received radio operator training, and to have been assigned 
to an artillery unit his entire year in Vietnam with duty as 
a radio operator, and his personnel record notes 
participation in five combat campaigns.  He has submitted 
photographs and articles that are consistent with his claimed 
stressors, one of which indicates that U.S. forces sustained 
435 killed in action during Operation Scotland II.  

In addition, the Board points out that its decision is 
consistent with a VA examination report, dated in August 
1970, which shows that the Veteran reported that he had 
sustained a shrapnel wound to the right buttock while in 
Vietnam, that his diagnoses included a healed shrapnel wound 
of the right buttock, and that in September 1970, the RO 
granted service connection for a scar.  The Board therefore 
finds that the evidence is sufficient to warrant the 
conclusion that the Veteran participated in combat.  See 
VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  

The Veteran's participation in combat is established.  
Therefore, the Veteran's lay testimony alone may establish 
the occurrence of a claimed inservice stressor, and under the 
circumstances, the issue of verified stressors need not be 
further discussed.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d), (f) (2008).  

The Board further finds that the evidence warrants the 
conclusion that the Veteran has PTSD due to his service.  The 
relevant medical evidence of record consists of VA and non-VA 
reports, which show that the Veteran has repeatedly been 
diagnosed with PTSD.  Therefore, resolving all doubt in the 
Veteran's favor, the Board finds that the evidence is at 
least in equipoise, and that service connection for PTSD is 
warranted.  

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6,2000) (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in letters, dated in December 2006 and 
September 2007, the Veteran was notified of the VCAA, and of 
his duties to obtain evidence.  Furthermore, as the Board has 
fully granted the Veteran's claim for service connection, the 
Board finds that a detailed discussion of the VCAA is 
unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the veteran is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


